DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on April 16, 2021 have been received and entered. Claims 1, 5, 8-10, 12, 15-17 have been amended, while claims 2-4, 20-24 have been canceled. Claims 25-29 have been newly added. . Claims 1, 5-6, 8-17, 19, 25-28 and 29 are pending in the instant application. 

Election/Restrictions
Applicant’s election of species of strain 129 and endogenous mouse ADAM6a in the reply filed on August 17, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration election of species requirement is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/06/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Priority
This application is a CIP of US application no 15/199,575 filed on 06/30/2016 that is a continuation application of US13/843,528 filed on 03/15/2013 that is a CIP of PCT/GB2012/052956 filed on 11/29/2012 that claims priority from a foreign application filed in UNITED KINGDOM 1122047.2 on 12/21/2011. The instant application is a continuation-in part application of 13/310,431, filed on 12/02/2011. The disclosure of the prior-filed applications, Application Nos. PCT/GB2012/052956 , 13/310,431 and 1122047.2, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
The parent application no., PCT/GB2012/052956, 13/310,431 and UK1122047.2 do not describe the method as claimed specifically in the specification of ‘956, ‘431 and UK122047.2. Consequently, there is no written description in application for
 providing modifying a heavy chain allele of 129 strain in a first ES cell by inserting said one or more unrearranged human VH gene segments, said one or more unrearranged human D gene segments and said one or more unrearranged human JH gene segments in operable linkage to a downstream constant (C) region comprising an endogenous C gene at an endogenous IgH locus; (b) transferring said modified first ES cell of step (a) into a first donor mouse blastocyst or earlier-stage embryo of the strain C57B1/6; (c) implanting the blastocyst or earlier-stage embryo modified in step (b) into a foster mouse mother, and (d) providing a precursor mouse therefrom, wherein 100% of B cells in said precursor mouse comprise said one or more unrearranged human VH gene segments, said one or more unrearranged human D gene segments, and said one or more unrearranged human JH gene segments of part (a); the method further comprising; (e) providing a second ES cell from said precursor mouse; 7USSN: 15/955,216 Response to non-final Office Action of October 16, 2020 Response filed April 16, 2021 (f) modifying the genome of said second ES cell by inserting one or more expressible ADAM6-encoding nucleotide sequences into the genome of said second ES cell; and (g) transferring said second ES cell modified in step (f) into a second donor mouse blastocyst or earlier-stage embryo; (h) implanting the second blastocyst or earlier stage embryo modified in step (g) into a second foster mouse mother; and (i) providing said transgenic mouse there from (claim 1)
providing said transgenic mouse further homozygous for said chimeric Ig light chain locus therefrom, wherein 100% of B cells in the transgenic mouse comprise said VL and said JL gene segments of part (B) (claim 28) , and 
figure 14 and 15 of the instant application. 
In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for methods as recited in claims 1, 25-29 of the instant application. Therefore, the effective filing date for instant claims 1, 5-6, 8-17, 19, 25-28 and 29 is 03/15/2013. 
Claims 1, 5-6, 8-17, 19, 25-28 and 29 are under consideration.

Withdrawn-Claim Rejections - 35 USC § 102
s 1, 5-15, 17-18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011). In view of Applicants’ amendment of base claim 1, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Withdrawn-Claim Rejections - 35 USC § 103

Claims 1, 5-17 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2002 IDS or USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002) as evidenced by as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985) and  Murphy (BAC based modification of the mouse genome, Wellcome Trust advanced Course: Genetic manipulation of ES cells 11/3/2009, oral presentation, page 1-52)/Macdonald et al (US20120322108,  dated 12/20/2012, EFD, 02/025/2011). In view of Applicants’ amendment of base claim 1, introducing new limitation that were not disclosed in combination of references, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1, 18 were rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2002 IDS or USP 8,791,323, filed on 11/09/2006, effective filing date08/29/2002) as evidenced by as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, art of record), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, IDS),  Murphy (BAC based modification of the mouse genome, Wellcome Trust advanced Course: Genetic manipulation of ES cells 11/3/2009, oral presentation)/Macdonald et al (US20120322108,  dated 12/20/2012, EFD, 02/025/2011) as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 5-6, 8-17, 19, 25, 27-28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011)/ McWhirter et al (US20130198879,  dated 08/01/2013, EFD, 08/05/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528), Jackson Lab Resource Manual (Ray Lambert et al. Ed. Breeding Strategies for Maintaining Colonies of Laboratory Mice. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27, art of record). 
With respect to claims 1, 5-6, 12, 14, 17, 27, Macdonald teaches a method of producing an antigen specific antibody, said method comprising expressing antigen or antigen binding fragment from a cells comprising nucleic acid encoding human IgH and mouse IgH chain and a nucleic acid encoding human Igk chain variable regions and mouse Ck constant regions, wherein cells is a B cell or hybridoma, and wherein said human IgH and human Igk chain is derived from the mouse immunized with an antigen (see example 6, para. 252, 253, 363, 366). Macdonald teaches mouse contains in its germline eighteen human VH gene segments and all of the human DH and JH gene segments combined with sixteen human VK gene segments and all the human JK gene segments. Since the genomic regions encoding the mouse VH, DH and JH gene segments, and VK and JK gene segments, have been completely replaced, antibodies produced by all versions of mice contain human variable regions linked to mouse constant regions (see para. 246, 334-335). In some embodiments, Macdonald teaches  replacement of certain mouse constant region gene sequences with human constant gene sequences results in mice with hybrid immunoglobulin loci that make antibodies that have human variable regions and human constant regions, suitable for, e.g., making fully human antibody fragments, e.g., fully human Fab's (see para. 244) (McWhirter, para. 179, figure 1A-B).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The Igk locus depicted above comprises (i)   human Vk gene segments and human Jk gene segments, wherein said Jk gene segments comprise a 3' human Jk gene segment, (ii) a chimeric   Example 1 discloses the insertion of human Vk and Jk gene segments into the endogenous mouse k light chain locus so that the human Vk and Jk gene segments are operably connected to the endogenous mouse k light chain constant region (i.e., Ck). The mouse V and J gene segments were deleted by direct replacement of about three million base pairs of mouse  light chain variable gene sequence with about a half a million human k light chain variable gene sequence (see paragraphs [000331]-[000333], FIGs. IB, 2C and 2D; and Tables 2 and 4). In Example 2, MacDonald discloses homozygous mice with various portions of human heavy and k light chain variable region genes (e.g., see also Table 5). Examples 7-11 of this document disclose insertion of mouse ADAM6 genes into a humanized heavy chain variable gene locus and restoration of wild-type level fertility in mice having a humanized heavy chain immunoglobulin locus (see paragraph [000335]).  Example 7 discloses the construction of a DNA construct for inserting one or more ADAM6 coding sequences (e.g., encoding mouse Adam6a and Adam6b proteins) into the genome of mouse embryonic stem (ES) cells, which ES cell genome included an endogenous heavy chain locus that contained human VH, DH and JH gene segments operably connected to endogenous mouse constant regions (see paragraph [000372]). Mice homozygous for insertion of human VH, DH and JH gene segments operably connected to endogenous mouse heavy chain constant regions and ADAM6 coding sequences were made from the ES cells (see paragraph [000381]). The mice were characterized for fertility (see paragraphs [000386]-[000398] and Table 9). In Example 8, Table 9 teaches breading a male mice homozygous for the claimed transgene heavy chain locus and ectopic ADAMS a and b genes were mated with female parent mice that resulted in four litters and 198 offspring, demonstrating that both the transgenic male and female are fertile (page 96, Table 9). Likewise, McWhirter et al teaches a method of producing an antigen specific antibody, said method comprising expressing antigen or antigen binding fragment from a cells comprising nucleic acid encoding human IgH and mouse IgH 
Regarding claims 1, and 28-29, MacDonald teach producing at least a pair of humanized mouse comprising human heavy and/or kappa light chain variable gene segment that is produced by modifying a heavy chain allele of F1H4 (a 129B6/F1-derived ES line) ES cell by inserting human heavy and/or kappa light chain variable gene segment  in operable linkage to a downstream constant C region at an endogenous IgH/L locus (see para, 324 and 334) (McWhirter para. 254, 260, 346, 351); (b)    transferring said modified first ES cell of step (a) into a donor mouse blastocyst or earlier-stage embryo of  to provide a mouse  therefrom. MacDonald  teaches that the method further comprising;  providing the ES cell from said humanized mouse discussed above and electroporating said ES containing the humanized heavy chain locus to create modified ES cells comprising a mouse genomic sequence ectopically placed that comprises mouse ADAM6 sequences within a humanized heavy chain locus, and selecting the targeted ES cells as donor ES cells to introduce into a mouse embryo to produce a mouse bearing a humanized heavy chain locus containing an ectopic mouse genomic sequence 
Regarding claims 6, 8-14, MacDonald discloses that the mouse further comprises an ectopic homozygous targeted insertion of the mouse ADAM6a and ADAM6b genes into chromosome 12 as discussed above (also in claims 1 and 2 of ‘798) (McWhirter, para. 36). It is further disclosed that mouse genome comprises a nucleic acid sequence encoding a mouse ADAM6 protein or an ortholog or homolog thereof or a functional fragment of the corresponding ADAM6 protein at the endogenous immunoglobulin locus (claim 3 of ‘798). MacDonald further teaches that the nucleic acid sequence encodes a mouse ADAM6a protein and/or ADAM6b protein, or an ortholog, a homolog or a functional fragment thereof. (see claim 8 of ‘798). In one embodiment, the nucleic acid sequence comprises a sequence encoding mouse ADAM6a or functional fragment thereof and/or a sequence encoding mouse ADAM6b or functional fragment thereof, wherein the ADAM6a and/or ADAM6b or functional fragment(s) thereof is operably linked to a promoter (see para. 45) (McWhirter para. 37). In one embodiment, the promoter is the mouse ADAM6 promoter. In a specific embodiment, the ADAM6 promoter comprises sequence located between the first codon of the first ADAM6 gene closest to the mouse 5' -most DH gene segment and the recombination signal sequence of the 5'-most DH gene segment, wherein 5' is indicated with respect to direction of transcription of the mouse immunoglobulin genes (see para. 45).
With respect to claim 13, MacDonald teaches addition of a rat ADAM6 or, in some embodiments, an ortholog of a rat ADAM6 (e.g., an ADAM6 ortholog from another rat strain or species, or, in one embodiment, from a mouse) (see para. 227). 
With respect to claim 15, MacDonald teach that the  human IgH variable region gene segments are operably linked to said an enhancer and said C region at a human/mouse junction; wherein said homozygous chimeric IgH locus comprises in 5' to 3' transcriptional orientation human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a 3' end,   wherein DNA between said 3' end of said human JH6 gene segment and said human/mouse junction is about 200bp that is less than 2kb and comprises human IgH JC 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 16, MacDonald discloses that the mouse further comprises a replacement of all the light chain variable locus (V and J) with human Ig light chain variable locus. In a specific embodiment, the V, J, and C are kappa and lambda light chain sequences (para. 263-274) (McWhirter, para. 7, 24-27, 249). MacDonald also discloses human and mouse bacterial artificial chromosomes (BACs) used to insert human heavy chain V, D, and J gene segments and human light chain V and J gene segments into the endogenous mouse heavy chain and light chain loci so that the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are operably connected to endogenous mouse heavy and light chain constant regions, respectively. The mouse and human BACs were obtained from CalTech B, C, D and RPCI-11 libraries (see paragraph [000320], Table 1 and Table 2).
With respect to claims 17, MacDonald discloses eliciting a humoral immune response in mice homozygous for the human heavy and kappa light chain variable locus that further comprises ectopic ADAM6 by a multi-antigen immunization scheme followed by antibody isolation and characterization (page 97-98, para. 402) (McWhirte. Para. 157).
Regarding claim 19, MacDonald teaches that the humoral immune system of the mouse functions like that of a wild-type mouse. It is disclosed that the B cell development is unhindered in any significant respect and a rich diversity of human variable regions is generated in the mouse upon antigen challenge meeting the limitation of B cell compartment in said mouse are normal  (see para. 242) (McWhirte, para. 177). 
With respect to claim 26, MacDonald teaches humanization of the immunoglobulin loci was carried out in an F1 ES line (F1 H4, Valenzuela et al., 2003), derived from 129S6/SvEvTac and C57BL/6NTac heterozygous embryos. The human heavy chain germline variable gene sequences are targeted to the 129S6 allele, which carries the lgMa haplotype, whereas the 
MacDonald/ McWhirter differ from claimed invention by not explicitly disclosing process of humanization produce mouse wherein 100% of B cells in said precursor mouse comprise e unrearranged human heavy chain and/or light chain gene segments and using ES cell from said mouse to produce one pair of breeding mice therefrom.
However, at the time of the invention, it was routine in art to produce mouse in a Rag-1 or Rag-2 deficient background carrying human immunoglobulin (Ig) heavy and light chain transgenes and lacking functional murine Ig heavy and kappa light chain genes, into C57B/6 hybrid  blastocysts from RAG-1 or RAG-2 deficient mice (see Lonberg et al example 31). Lonberg teaches that RAG-1 and RAG-2 deficient mice lack murine B and T cells due to an inability to initiate VDJ rearrangement and to assemble the gene segments encoding Igs and T cell receptors (TCR). This defect in B and T cell production can be complemented by injection of wild-type ES cells into blastocysts derived from RAG-2 deficient animals as evidenced by Chen (see page 4528, col. 2, para. 3). The resulting chimeric mice produce mature B and T cells derived entirely from the injected ES cells.  It is further disclosed that the genetic manipulation of the injected ES cells is used for introducing defined exogenous DNA constructs into all of the B and/or T cells of the chimeras. Lonberg further discloses that the resulting chimeric mice express fully human antibodies in the absence of murine Ig heavy chain can be generated. Human Ig heavy and light chain constructs are introduced into ES cells and said ES cells are then injected into blastocysts derived from RAG2 deficient mice. The resulting chimeras contain from the injected ES cells would yield B cells that all would express human Ig genes (see 650-653). Jackson Lab further teaches it was routine to conduct backcrossing of progeny mice to maintain on a stable inbred background (see pages 7-8) (limitation of claims 38-39). 
Thus, it would have been obvious to an artisan of ordinary skill at the time the invention was made to modify the method of obtaining antigen specific antibody  by expressing the IgH chain from a cells , wherein the human IgH chain is derived from mice produced by breeding at least one pair of breeding mice to produce progeny mice, wherein germline of each transgenic mouse comprising a homozygous human heavy chain locus and homozygous ectopic ADAM genes and homozygous for an immunoglobulin kappa (Ig) light chain locus taught by MacDonald/ McWhirter that is produced by inserting human heavy and/or kappa light chain Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." In the present situation, rationales A, E and G are applicable. The claimed method was known in the art at the time of .

Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ McWhirter et al (US20130198879,  dated 08/01/2013, EFD, 08/05/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528) , Jackson Lab Resource Manual (Ray Lambert et al. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27) as applied above for claim 1, and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The combination of references differ from instant invention by not explicitly disclosing said mouse is 129Sv strain and/or AB2.2.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior  to modify the method of obtaining antigen specific antibody as KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 16, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald et al (WO 2012/141798, dated 01/18/2012, EFD, 02/02/2011/ McWhirter et al (US20130198879,  dated 08/01/2013, EFD, 08/05/2011), Lonberg et al (USPGPUB 20060015957, dated 01/19/2006), as evidenced by Chen et al. (Proc. Natl. Acad. Sci. USA 1993, 90: 4528) Jackson Lab Resource Manual (Ray Lambert et al. A Jackson Laboratory Resource Manual. 2007. Pp. 1-27) as applied above and further in view of Macdonald (hereafter 2, USP9844212, dated 12/19/2017, EFD06/22/2011)/ Macdonald (hereafter 3, USPGPUB 20130160153, dated 06/20/2013, EFD 12/20/2011).

The combination of references differ from instant invention by not explicitly disclosing producing antigen specific antibody from a cell derive from a mouse being homozygous for-a lambda light chain locus.
Prior to instant invention, Macdonald (2) teaches a mouse whose genome comprises: (a) a first light chain allele comprising human Vλ and Jλ gene segments operably linked to an endogenous mouse Cκ gene such that the mouse expresses an immunoglobulin light chain that comprises a human λ variable domain sequence fused with a mouse κ constant domain; and (b) a second light chain allele comprising human Vκ and Jκ gene segments operably linked to an endogenous mouse Cκ gene such that the mouse expresses an immunoglobulin light chain that comprises a human κ variable domain sequence fused with a mouse κ constant domain. (See abstract). It is further disclosed that the mouse further comprising an immunoglobulin heavy chain allele comprising human V H, D.H, and JH gene segments operably linked to an endogenous mouse heavy chain constant region gene such that the mouse expresses an immunoglobulin heavy chain that comprises a human heavy chain variable domain sequence fused with a mouse heavy chain constant domain (see claim 1 and 8 of ‘212, 28-29, examples 2 5, and 7 and fig. 13).  Macdonald (3) teaches a mouse bearing an urearranged human lamda light chain locus this is bred with mice that contain a replacement of the endogenous mouse heavy chain variable gene locus with the human heavy chain variable gene locus (see para. 743) (limitation of claim 1 and 16) that further comprises a gene that confers ADAM6 function on the mouse (see para. 747) to produce mouse comprising a humanized heavy chain variable locus (human V, D, and J segments replacing all or substantially all mouse V, D, and J segments) that further comprises an ectopic ADAM6 sequence that is bred with a mouse that comprises a replacement of all or substantially all light chain V and J segments with human lambda light chain V and J segment at the mouse lambda locus and/or the mouse kappa locus. Progeny are further bred as needed, and mice that express an antibody comprising a human VH fused with a heavy chain constant sequence, and a cognate human lambda VL fused with a lamda and/or a 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior to modify the method of obtaining antigen specific antibody as disclosed in Macdonald / McWhirter and Lonberg by expressing the antigen specific antibody from a cells derived from a mouse  homozygous for the human heavy and kappa/lambda light chain variable locus that further comprises ectopic ADAM6 as suggested by Macdonald  and McWhirter, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art reported this would allow one of ordinary skill in the art to produce antigen-binding proteins that comprise human λ variable sequences, including human antibodies wherein the mouse exhibits a κ usage to λ usage ratio of about 1:1. One of skill in the art would have been expected to have a reasonable expectation of success in using the transgenic mouse by performing  site specific insertion of human Ig locus in mouse endogenous IgH/L locus because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells from different strain to produce transgenic mouse, while Macdonald/ McWhirter taught a mouse whose genome comprising entirely human heavy and kappa and/or lambda light chain variable region loci operably linked to entirely endogenous mouse constant region loci and homozygous ectopic ADAM 6a and b genes  such that the mouse produces an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that working example 10,”Humoral Immune Response in ADAM6 Rescue Mice” [0421-0425] and Working Example 11 “Antigen 
As an initial matter, it should be noted that the effective filing date for instant claims 1, 5-6, 8-17, 19, 25-28 and 29 is 03/15/2013 for the reasons discussed supra. 
Additionally, it should be noted that priority document teaches modifying a heavy chain allele of ES cell by inserting human heavy and/or kappa light chain variable gene segment in operable linkage to a downstream constant C region at an endogenous IgH/L locus (see para 90); (b)    transferring said modified first ES cell of step (a) into a donor mouse blastocyst or earlier-stage embryo to provide a mouse therefrom. To the extent, Macdonald teaches that the method further comprising; providing the ES cell from said humanized mouse discussed above and electroporating said ES containing the humanized heavy chain locus to create modified ES cells comprising a mouse genomic sequence ectopically placed that comprises mouse ADAM6 sequences within a humanized heavy chain locus to produce a mouse bearing a humanized heavy chain locus containing an ectopic mouse genomic sequence comprising mouse ADAM6 sequences (see para. 119) to produce antigen specific antibody (see para. 89 of the priority document), it is applicable to the rejection. The priority document 61497650 teaches that the mouse exhibit a humoral immune system that is indistinguishable from wild type mice, and display normal cell populations at all stages of B cell development and normal lymphoid organ structures-even where the mice lack a full repertoire of human variable region gene segments (see para. 168). Mice homozygous for each of the heavy chain alleles were viable, appeared healthy and demonstrated an essentially wild-type humoral immune system (see Example 3). The ‘650 application further teaches immunization and antibody production in humanized  that the ectopic genomic fragment comprising mouse ADAM6a and ADAM6b sequences inserted into a human heavy chain genomic sequence did not affect V(D)J recombination of human heavy chain gene segments within the locus, and these mice are able to recombine human heavy chain gene segments in normal fashion to produce functional heavy chain immunoglobulin proteins.
In view of foregoing, the teaching of MacDonald is fully supported by the priority documents. The newly added limitations and arguments pertaining to same mouse strain is obvious over Lonberg and Chen as discussed supra. 
On pages 19-25 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant’s argument pertaining to newly added limitations and arguments are obvious over Lonberg and Chen as discussed supra. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Withdrawn-Double Patenting
Claims 1, 5-6, 8-17, 19, 25-28 and 29 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-13, 17-33 and 34 of copending Application No. 13886511. The rejection is withdrawn as application ‘511 is no longer co-pending with the instant application.

Conclusion
No claims allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanamachi et al. (W02007/117410) teaches provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1).
.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANOOP K SINGH/Primary Examiner, Art Unit 1632